IN THE SUPREME COURT OF THE STATE OF NEVADA


                  JON GILBAUGH,                                        No. 68568
                  Petitioner,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,
                  IN AND FOR THE COUNTY OF CLARK;
                  AND THE HONORABLE KATHLEEN E.
                                                                             FILED
                  DELANEY, DISTRICT JUDGE,                                   FEB 1 0 2016
                  Respondents,
                                                                            TRACE K. ONDEMAN
                  and                                                    CLERK OF UPREME COURT

                  THE STATE OF NEVADA,                                  BY   S•
                                                                             DEPUTY CLERK
                  Real Party in Interest.




                                       ORDER DENYING PETITION
                             This original petition for a writ of mandamus challenges an
                  order of the district court denying a motion to dismiss an indictment.
                  Petitioner Jon Gilbaugh contends that the district court erred in
                  concluding that the State could seek an indictment after voluntarily
                  dismissing charges pursuant to NRS 174.085(5). We conclude that
                  petitioner has not demonstrated that the district court manifestly abused
                  its discretion in concluding that the State could seek an indictment after
                  dismissing a complaint. See NRS 174.085(5) (permitting State to dismiss
                  and refile a complaint prior to the preliminary hearing); Sheriff, Washoe
                  Cty. v. Dhadda, 115 Nev. 175, 183, 980 P.2d 1062, 1067 (1999) ("M here is
                  no jurisdictional defect in dual proceedings against an accused consisting



SUPREME COURT
      OF
    NEVADA

            ea)
(0) 1947A
                                                                                       cromin 5
                 of a grand jury indictment for the same offense which has been previously
                 charged in a pending complaint or information." (citing Turpin v. Sheriff,
                 87 Nev. 236, 238, 484 P.2d 1083, 1084-85 (1971)). Accordingly, we
                             ORDER the petition DENIED.



                                                                                      ,   C.J.
                                                          Parraguirre


                                                                                           J.
                                                          Cherry


                                                                                           J.




                 cc: Hon. Kathleen E. Delaney, District Judge
                      Clark County Public Defender
                      Attorney GenerallCarson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e